DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12-18, 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold US 20200227523 in view of Dierickx US 2011/0267505.
Regarding claims 1,27, Leipold shows in fig.6,23C,49A-71D, a monolithic integrated circuit for use in quantum computing, the monolithic integrated circuit comprising: a plurality of n-channel or p-channel metal-oxide-semiconductor field-effect transistor (MOSFET) each including: at least one single-spin qubit or two coupled quantum dot qubits formed in an undoped semiconductor film [0318]; the undoped semiconductor film [0318] being adjacent at least one top gate (158,932,930,10662) wherein each qubit [0317,0343,0371] is near at least one of the at least one top gate (158,932,930,10662); and a back gate (2731)[0639] formed in a silicon substrate adjacent a buried oxide layer (27302) or the at least one top gate, wherein the back gate controls the electron or hole 
Leipold differs from the claimed invention because he does not explicitly disclose a cascade transistor.
Dierickx discloses [0104] a cascade transistor.
Dierickx is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Leipold. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Dierickx in the device of Leipold because it will shortens the time correlation of its temporal (low frequency) noise [0104].
Regarding claims 2 Leipold in view of Dierickx discloses a monolithic integrated circuit comprising only p-channel MOSFET cascodes [0104](See Dierickx). 
Regarding claims 3 Leipold in view of Dierickx discloses a monolithic integrated circuit further comprising a readout and a spin manipulation circuit [0248]. 
Regarding claims 4 Leipold in view of Dierickx discloses a monolithic integrated circuit, wherein then back gate (2731)[0639] comprises an n-well or p-well placed selectively only below a barrier region[0306,013]. 
Regarding claims 5 Leipold in view of Dierickx discloses a monolithic integrated circuit further comprising a readout circuit [0277]. 

Regarding claim 12 Leipold in view of Dierickx discloses a monolithic integrated circuit wherein a capacitor [0364] is placed between one of the qubits and a readout amplifier to avoid DC current interaction, 
Regarding claim 13 Leipold in view of Dierickx discloses a monolithic integrated circuit which operates at less than 5 mW for reading Rabi oscillations [0296]. 
Applicant did not show criticality of the particular mW value. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 14 Leipold in view of Dierickx discloses a monolithic integrated circuit wherein Rabi oscillations are readable in the DC-to-60 GHz range [0296]. 
Applicant did not show criticality of the particular GHz range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claims 15-18, Leipold in view of Dierickx discloses a monolithic integrated circuit fabricated using 22 nm fully depleted oxide silicon on insulator (FDSOI) complementary metal-oxide-semiconductor (CMOS) technology [0306], a monolithic integrated circuit fabricated using 5nm, and 12 nm fully depleted oxide silicon on insulator (FDSOI) complementary metal-oxide-semiconductor (CMOS) technology. 

Regarding claims 22, Leipold in view of Dierickx discloses a monolithic integrated circuit wherein the two coupled quantum dot qubits are formed using a series-stacked silicon n-channel metal-oxide-semiconductor field-effect transistor (MOSFET) and silicon-germanium p-channel MOSFET cascodes [0104](Dierickx discloses cascade) with multiple gates. 
Regarding claims 26, Leipold in view of Dierickx discloses a monolithically integrated semiconductor quantum processor comprising the integrated circuit [0020, 0286].
Claims 9, 19-21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold US 20200227523 in view of Dierickx US 2011/0267505 as applied to claims 1-5, 10,11,12-18, 22, 27 and further in view of Amin US 2019/0334020.
Regarding claims 9, 19-21, Leipold in view of Dierickx differs from the claimed invention because he does not explicitly disclose a device using a monolithic integrated circuit at a temperature above 1 Kelvin, within a range of 4-12, 25-77, an inverter [0168].
Amin discloses [0254] a device using a monolithic integrated circuit at a temperature above 1 Kelvin, within a range of 4-12, 25-77.

Applicant did not show criticality of the particular value of the temperature’s range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claims 23, 24 Leipold in view of Dierickx differs from the claimed invention because he does not explicitly disclose a device wherein the gates have a length of approximately 17 to 20 nm and a width of approximately 50 to 80 nm; wherein the gates have a pitch of approximately 50 to 100 nm; wherein a diode-connected [0203] MOSFET is connected to the supply (in electron-spin qubits) or to ground (in hole-spin qubits) at the output of the qubit; without a diode-connected MOSFET is connected to the supply (in electron-spin qubits) or to ground (in hole-spin qubits) at the output of the qubit.
Amin discloses [0039] wherein the gates have a length of approximately 17 to 20 nm and a width of approximately 50 to 80 nm; wherein the gates have a pitch of approximately 50 to 100 nm [0052].
Amin is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Leipold in view of Dierickx. 
Applicant did not show criticality of the particular value of the length and it’s range and the range of the pitch. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold US 20200227523 in view of Dierickx US 2011/0267505 as applied to claims 1-5, 12-18, 22, 27 and further in view of Leipold US 2020/0003925.
Regarding claim 6 Leipold in view of Dierickx differs from the claimed invention because he does not explicitly disclose a device comprising more than one gain stage.
Leipod discloses a device comprising more than one gain stage [0625].
Leipod is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Leipold in view of Dierickx. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Leipod in the device of Leipold in view of Dierickx because it will minimize parasitic capacitance [0625].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold US 20200227523 in view of Dierickx US 2011/0267505 as applied to claims 1-5, 12-18, 22, 27 and further in view of Taylor US 2015/0171197.

Taylor discloses [0134] a transimpedance amplifier.
Taylor is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Leipold in view of Dierickx. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Leipod in the device of Leipold in view of Dierickx because it will provide a device that could be adapted to support different wavelengths [0134].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold US 20200227523 in view of Dierickx US 2011/0267505 as applied to claims 1-5, 10,11,12-18, 22, 27 and further in view of Xiao US 2014/0203243.
Regarding claim 25, Leipold in view of Dierickx differs from the claimed invention because he does not explicitly disclose wherein a blocking mask is placed between the at least two top gates. 
Xiao discloses [0043, 0048] a device wherein a blocking mask is placed between the at least two top gates. 
Xiao is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Leipold in view of Dierickx. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Leipod in the device of Leipold in view of Dierickx because it will facilitate etching [0048].
Pertinent art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND

Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813